DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on February 22, 2021 has been entered.

Status
This instant application No. 16/189,762 has claims 1-7 and 21-33 pending.  
Claims 8-20 are cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
  
Independent claims 1, 26, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding independent claims 1, 26, and 31, this claim recites the following limitations (emphasis on boldfaced-italicized language). 
Claim 1
“applying, by the first data processing unit, the instance of the initial function corresponding to the at least one function keyword to the data portion in the first data processing unit.”
Claim 26
 “apply the instance of the initial function corresponding to the at least one function keyword to the data portion in the first data processing unit.”

Amendments to the claims above have changed the scope of the claims. 
The claims recite that the instance of the initial function corresponds to the at least one function keyword. However, it is unclear what the connotation is for “the at least one function keyword to the data portion”. It is already established that instance initial function corresponds to function keyword. 
But one of ordinary skill in the art is left to ask: “which element relates to the data portion?”
The claim scope is unclear, and does not define which element is related to the data function. 
Therefore, the claim scopes for claim 1 and claim 26 are indefinite, and require further amendment. 
Examiner recommends amendments for the respective claims, as suggested below:
Claim 1
“applying, by the first data processing unit, the instance of the initial function , wherein the initial function corresponds to the at least one function keyword.”
Claim 26
“apply the instance of the initial function , the initial function corresponding to the at least one function keyword.”
For sake of prosecution, Examiner interprets claim as follows: 
***EXAMINER’S INTERPRETATION: “the instance of the initial function is applied to the data portion in the first data processing unit, and the initial function corresponds to an arbitrary function keyword”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-7, 21-24, 26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Olarig et al. (Pub. No. US2018/0267836 filed on May 23, 2017; hereinafter Olarig) in view of Tao et al. (Pub. No. US2017/0185448 published on June 29, 2017; hereinafter Tao) in view of Matsubara (Pat. No. US/6532478 issued on March 11, 2003; hereinafter Matsubara) in view of Ivanov (Pub. No. US2015/0033001 published on January 29, 2015; hereinafter Ivanov).
Regarding claim 1, Olarig discloses the following: 
A method comprising: 
receiving, by a data processing unit array, a user request, the data processing unit array comprising a plurality of data processing units, each of the plurality of data processing units being associated with a corresponding dedicated non-volatile memory, each data processing unit storing one or more data portions of a received external piece of data; 
(Olarig teaches receiving, by a data processing unit array, a user/initiator request [0033-0034, 0079], the data processing unit array comprising a plurality of data processing units, e.g. “limited processors (e.g., a NVM processor 134)” [0046], each of the plurality of data processing units [0046] being associated with a corresponding dedicated non-volatile memory, e.g. “The non-volatile memory (NVM) may be configured to store data and manage the execution of a task” [0013], each data processing unit storing one or more data portions of a received external piece of data [0034; Figures 1A and 1B, Element 137 stored within NVM 136], e.g. “the data 137 may then be stored by the target NVM 106” [0034])
parsing, by a first data processing unit of the data processing unit array, the user request for identifying at least one data keyword and at least one function keyword; 
(Olarig teaches parsing, by a first data processing unit of the data processing unit array, the user request [0034-0035, 0079] for identifying at least one data keyword and at least one function/task keyword [0034, 0037, 0040] – evidenced by a “message” which may represent one of two examples: 
“the task 135 and, in some embodiments, a set or piece of data 137 upon which the task 135 is to be performed. The message 133 may also include a target or destination for the message 133 (e.g., the specific NVM 106). In some embodiments, the message 133 may simply just include the data 137 and the data 137 may then be stored by the target NVM 106” [0034]
“the message 133 (data 137 or task 135) may include a field, tag, or portion that includes a hint to the NVM processor 134 as to what type of task 135 is to be performed” [0040])
determining, by the first data processing unit, that the first data processing unit comprises a data portion corresponding to the at least one data keyword; and 
(Olarig teaches determining, by the first data processing unit, that the first data processing unit [0070; Claim 6 of Olarig] comprises a data portion corresponding to the at least one data keyword [0034, 0040], e.g. “the determination may be made as to whether the data is to be processed by a processor within or local to the NVM, as described above. In some embodiments, this decision may be based, at least partially, upon hint information associated with the data” [0070])
applying, by the first data processing unit, an initial function corresponding to the at least one function keyword to the data portion.  
(Olarig teaches applying, by the first data processing unit, an initial function, e.g. “perform the task or process the data” [0071, 0075] corresponding to the at least one function keyword to the data portion [0069-0070])

However, Olarig does not disclose the following:
each data processing unit storing one or more data portions of a received external piece of data and storing one or more functions, each function comprising a different portion of an executable program;
Nonetheless, this feature would have been made obvious, as evidenced by Tao.
(Tao discloses each data processing unit storing one or more data portions [0004] of a received external piece of data [FIGURE 2, Elements 202a to 202n] and storing one or more functions or tasks [0003], the stored task represented as a signature [0009, 0036, 0038], e.g. “The value of a job may be stored in association with a task signature whose task is associated with the job” [0038], each function comprising a different portion of an executable program [0035, 0037])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Olarig with the teachings of Tao. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Combine these teachings of Tao with the teachings of Olarig, in order to yield predictable results of storing both data portions and function portions. 
There are two motivations as follows: 
(1) “The datasets, in some embodiments, relate to data that is usable in processing a job submitted by one of user devices” [0030 – Tao].
(2) “each data processing unit storing one or more data portions of a received external piece of data” [0033 – Tao].

However, Olarig in view of Tao does not disclose the following:
(1)	determining, by the first data processing unit, that the first data processing unit does not have an initial function corresponding to the at least one function keyword stored therein; 
(2)	identifying, by the first data processing unit, a second data processing unit of the data processing unit array that contains the initial function; 
Nonetheless, this feature would have been made obvious, as evidenced by Matsubara.
(1) (Matsubara teaches determining, by the file load control unit of the first data processing unit, that the first data processing unit does not have an initial function [Column 7, Lines 41-52] corresponding to the at least one function keyword stored therein, e.g. “The file load control unit 1 learns of the occurrence of a file load opportunity at its processor when notified by the file load opportunity notifying unit 6 of the occurrence of an IPL (including also system restart), increase of a processor, increase of new hardware, or other instructions (usually with addition of function number indicating function for realizing that instruction). It inquires about information concerning the running files required for realizing the instructed function from the function database management unit 3 and finds a processor having that function from inside the system if that function is not actually installed in the concerned processor” [Column 7, Lines 41-52])
(2) (Matsubara teaches identifying or finding, by the first data processing unit, a second data processing unit of the data processing unit array [Column 3, Lines 60-67] that contains the initial function [Column 7, Lines 49-52], e.g. “finds a processor having that function from inside the system if that function is not actually installed in the concerned processor” [Column 7, Lines 49-52])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Olarig in view of Tao with the teachings of Matsubara. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the techniques of Matsubara to be implemented between to data processing units of Olarig in view of Tao. 
The motivation would have been “to collect the running files to be loaded to its processor from the other processors in the system and to load them in its processor” [Column 7, Lines 38-40 – Matsubara].

However, Olarig in view of Tao in view of Matsubara does not disclose the following:
(1)	creating, by the first data processing unit, an instance of the initial function on the first data processing unit from the second data processing unit; and 
(2)	sand/3316/3316-response-002applying, by the first data processing unit, the instance of the initial function corresponding to the at least one function keyword to the data portion in the first data processing unit.
Nonetheless, this feature would have been made obvious, as evidenced by Ivanov.
(1) (Ivanov teaches creating, by the first data processing unit, an instance of the initial function [0076] on the first data processing unit from the second data processing unit [0046-0047, 0076] – see cited evidence below for creating an instance of an initial function: 
a DPU includes one or more configuration lines cfg with which the DPU receives configuration signals--e.g. from a control module of the DSPE in which DPM 500 is to operate. For example, the DPU may receive a plurality of bit values--e.g. in series in a cfg[1] or in pallet in a cfg[1:M] input--which program one or more aspects of DPU operation. Information sent in a cfg communication may, for example, program one or more of an atomic data operation to be performed, a triggering time to perform some operation (e.g. single cycle, multi-cycle, etc.), a delay before providing output data, a protocol for exchanging one or more control signals, a test condition and/or any of a variety of additional or alternative characteristics of DPU operation” [0076])
(2) (Ivanov teaches applying, by the first data processing unit, the instance of the initial function [0047-0049, 0058, 0061] corresponding to the at least one function or instruction keyword [0047] to the data portion or “a set of data” [0046] in the first data processing unit, e.g. “DSPE 230a may begin to perform its own internal programming--e.g. in preparation for data driven execution of the first instruction” [0047]) 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Olarig in view of Tao in view of Matsubara with the teachings of Ivanov. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the techniques of Ivanov between two data processing units of Olarig in view of Tao in view of Matsubara.
The motivation would have been “to support execution of some data processing instruction” [0073 – Ivanov].
Regarding claim 2, Olarig in view of Tao in view of Matsubara in view of Ivanov disclose the following: 
further comprising determining, by the first data processing unit, from the at least one function keyword, that the first data processing unit has a subsequent function stored therein.   
Olarig teaches determining, by the first data processing unit, from the at least one function keyword in the message [0034], that the first data processing unit has a subsequent function stored therein [0033-0034], e.g. “the initiator device 102 may include a component or device within the system 100” [0033] and “...the initiator device 102 may start or initiate an action or task 135 to be performed” [0034])
Regarding claim 6, Olarig in view of Tao in view of Matsubara in view of Ivanov disclose the following: 
further comprising creating, by the first data processing unit, a snapshot of the data portion before applying the initial function to the data portion.  
(Olarig teaches creating, by the first data processing unit, a snapshot of the data portion [0067] before applying the initial function to the data portion [0069, 0072], e.g. “the apparatus 200 may include a requestor table 208. In various embodiments, the requestor table 208 may be configured to associate tasks with the non-volatile memory device that requested the respective task's execution” [0067])
Regarding claim 7, Olarig in view of Tao in view of Matsubara in view of Ivanov disclose the following: 
further comprising converting, by the first data processing unit, the initial function into an execution ready process before applying the initial function to the data portion.
(Olarig teaches converting, by the first data processing unit, the initial function into an execution ready process [0033-0034] before applying the initial function to the data portion [0069-0071, 0075])
Regarding claim 21, Olarig in view of Tao in view of Matsubara in view of Ivanov disclose the following:
further comprising: 
prior to the receiving, dividing the external piece of data into a plurality of portions of data; and 
(Tao teaches prior to the receiving, dividing the external piece of data into a plurality of portions of data [0004], e.g. “divide the datasets into five parts, have five nodes compute the fastest route” [0004])
storing each portion of data in a different data processing unit.  
(Tao teaches storing each portion of data in a different data processing unit or task executor [0030, 0033, 0044; FIGURE 2, Elements 202a to 202n])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Olarig with the teachings of Tao. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the dividing and storing steps of Tao on the data portions of Olarig. 
The motivation would have been as follows: “Each job may be associated with one or more datasets that are needed or useful for performing the job” [0033 – Tao].
Regarding claim 22, Olarig in view of Tao in view of Matsubara in view of Ivanov disclose the following:
further comprising assigning a corresponding data keyword to each portion of data.  
(Tao teaches assigning a corresponding data keyword to each portion of data, e.g. “Task 300A may comprise converting GPS coordinates from one form to another form, which may involve using formulas, tables, or previous measurements. Task 300B may comprise converting altimeter readings from one form to another form, such as from a pressure measurement to offset data (e.g., in meters). Task 300C may comprise reading map data from a known source, such as the United States Geological Survey (USGS) and converting it to a form that can be utilized by a formula and/or modified using offset data” [0044])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Olarig with the teachings of Tao. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this well-known technique of Tao to a portion of data disclosed by Olarig. 
Tao].
Regarding claim 23, Olarig in view of Tao in view of Matsubara in view of Ivanov disclose the following:
further comprising: 
prior to the receiving, dividing the executable program into a plurality of functions; and 
(Tao teaches, prior to the receiving, dividing the executable program into a plurality of functions [0003, 0035], e.g. “a program may divide up a single task into several separate tasks and execute each task on a separate computer or "node." This can be more efficient when the individual tasks are independent of one another” [0003])
storing each function in a different data processing unit.  
(Tao teaches storing each function in a different data processing unit [0038, 0044])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Olarig with the teachings of Tao. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this functionality of Tao in accordance with the executable program of Olarig. 
The motivation would have been as follows: “The value of a job may be stored in association with a task signature whose task is associated with the job” [0038 – Tao].
Regarding claim 24, Olarig in view of Tao in view of Matsubara in view of Ivanov disclose the following:
further comprising assigning a corresponding function keyword to each function.  
(Tao teaches assigning a corresponding function keyword to each function, e.g. “The insertion of the signatures into such a structure enables the system to avoid recalculating data. Other data may be 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Olarig with the teachings of Tao. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the assigning step of Tao with respect to the function of Olarig. 
The motivation would have been to assign signatures accordingly [0038 – Tao].
Regarding claim 26, Olarig discloses the following:
(New) An apparatus comprising: 
a data processing unit array that includes a plurality of data processing units, each data processing unit including a dedicated non-volatile memory, each data processing unit configured to store one or more data portions of a received external piece of data, 
(Olarig discloses a data processing unit array that includes a plurality of data processing units, e.g. “limited processors (e.g., a NVM processor 134)” [0046], each data processing unit [0046] including a dedicated non-volatile memory, e.g. “The non-volatile memory (NVM) may be configured to store data and manage the execution of a task” [0013], each data processing unit configured to store one or more data portions of a received external piece of data[0034; Figures 1A and 1B, Element 137 stored within NVM 136], e.g. “the data 137 may then be stored by the target NVM 106” [0034])
wherein a first data processing unit of the data processing unit array is configured to receive a user request, parse the user request to identify at least one data keyword and at least sand/3316/3316-response-001one function keyword, determine that the first data processing unit comprises a data portion corresponding to the at least one data keyword, and apply an initial function corresponding to the at least one function keyword to the data portion.  
Olarig teaches that a first data processing unit of the data processing unit array is configured to receive a user request [0033-0034, 0079], e.g. “limited processors (e.g., a NVM processor 134)” [0046], parse the user request [0034-0035, 0079] to identify at least one data keyword and at least one function/task keyword [0034, 0037, 0040], determine that the first data processing unit comprises a data portion corresponding to the at least one data keyword [0034, 0040, 0070; Claim 6 of Olarig], and apply an initial function corresponding to the at least one function keyword to the data portion [0069-0071, 0075].
For further evidence of a “message”, Olarig cites two examples: 
“the task 135 and, in some embodiments, a set or piece of data 137 upon which the task 135 is to be performed. The message 133 may also include a target or destination for the message 133 (e.g., the specific NVM 106). In some embodiments, the message 133 may simply just include the data 137 and the data 137 may then be stored by the target NVM 106” [0034]
“the message 133 (data 137 or task 135) may include a field, tag, or portion that includes a hint to the NVM processor 134 as to what type of task 135 is to be performed” [0040])

However, Olarig does not disclose the following:
each data processing unit configured to store one or more data portions of a received external piece of data and one or more functions, each function comprising a different portion of an executable program; 
Nonetheless, this feature would have been made obvious, as evidenced by Tao.
(Tao discloses each data processing unit storing one or more data portions [0004] of a received external piece of data [FIGURE 2, Elements 202a to 202n] and storing one or more functions or tasks [0003], the stored task represented as a signature [0009, 0036, 0038], e.g. “The value of a job may be stored in 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Olarig with the teachings of Tao. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Combine these teachings of Tao with the teachings of Olarig, in order to yield predictable results of storing both data portions and function portions. 
There are two motivations as follows: 
(1) “The datasets, in some embodiments, relate to data that is usable in processing a job submitted by one of user devices” [0030 – Tao].
(2) “each data processing unit storing one or more data portions of a received external piece of data” [0033 – Tao].

However, Olarig in view of Tao does not disclose the following:
(1)	determine that the first data processing unit does nAttorney Docket No. SAND-03 316USOWDA-3905-USs noot have an initial function corresponding to the at least one function keyword, 
(2)	identify a second data processing unit of the data processing unit array that contains the initial function, 
Nonetheless, this feature would have been made obvious, as evidenced by Matsubara.
(1) (Matsubara teaches determining, by the file load control unit of the first data processing unit, that the first data processing unit does not have an initial function [Column 7, Lines 41-52] corresponding to the at least one function keyword stored therein, e.g. “The file load control unit 1 learns of the occurrence of a file load opportunity at its processor when notified by the file load opportunity notifying unit 6 of the occurrence of an IPL (including also system restart), increase of a processor, It inquires about information concerning the running files required for realizing the instructed function from the function database management unit 3 and finds a processor having that function from inside the system if that function is not actually installed in the concerned processor” [Column 7, Lines 41-52]) 
(2) (Matsubara teaches identifying or finding a second data processing unit of the data processing unit array [Column 3, Lines 60-67] that contains the initial function [Column 7, Lines 49-52], e.g. “finds a processor having that function from inside the system if that function is not actually installed in the concerned processor” [Column 7, Lines 49-52])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Olarig in view of Tao with the teachings of Matsubara. 
Apply the techniques of Matsubara to be implemented between to data processing units of Olarig in view of Tao. 
The motivation would have been “to collect the running files to be loaded to its processor from the other processors in the system and to load them in its processor” [Column 7, Lines 38-40 – Matsubara].

However, Olarig in view of Tao in view of Matsubara does not disclose the following:
(1)	create an instance of the initial function on the first data processing unit from the second data processing unit and 
(2)	apply the instance of the initial function corresponding to the at least one function keyword to the data portion in the first data processing unit.
Nonetheless, this feature would have been made obvious, as evidenced by Ivanov.
(1) (Ivanov teaches creating an instance of the initial function [0076] on the first data processing unit from the second data processing unit [0046-0047, 0076] – see cited evidence below for creating an instance of an initial function: 
“a DPU includes one or more configuration lines cfg with which the DPU receives configuration signals--e.g. from a control module of the DSPE in which DPM 500 is to operate. For example, the DPU may receive a plurality of bit values--e.g. in series in a cfg[1] or in pallet in a cfg[1:M] input--which program one or more aspects of DPU operation. Information sent in a cfg communication may, for example, program one or more of an atomic data operation to be performed, a triggering time to perform some operation (e.g. single cycle, multi-cycle, etc.), a delay before providing output data, a protocol for exchanging one or more control signals, a test condition and/or any of a variety of additional or alternative characteristics of DPU operation” [0076])
(2) (Ivanov teaches applying the instance of the initial function [0047-0049, 0058, 0061] corresponding to the at least one function or instruction keyword [0047] to the data portion or “a set of data” [0046] in the first data processing unit, e.g. “DSPE 230a may begin to perform its own internal programming--e.g. in preparation for data driven execution of the first instruction” [0047])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Olarig in view of Tao in view of Matsubara with the teachings of Ivanov. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the techniques of Ivanov between two data processing units of Olarig in view of Tao in view of Matsubara.
The motivation would have been “to support execution of some data processing instruction” [0073 – Ivanov].
Regarding claim 30, Olarig in view of Tao in view of Matsubara in view of Ivanov disclose the following:
(New) The apparatus of claim 26 wherein the first data processing unit is further configured to divide the external piece of data into a plurality of portions of data, assign a sand/3316/3316-response-001corresponding data keyword to each portion of data, and store each portion of data in a different data processing unit of the data processing unit array.  
(Tao teaches dividing the external piece of data into a plurality of portions of data, e.g. “divide the datasets into five parts, have five nodes compute the fastest route” [0004], assigning a corresponding data keyword to each portion of data, e.g. “Task 300A may comprise converting GPS coordinates from one form to another form, which may involve using formulas, tables, or previous measurements. Task 300B may comprise converting altimeter readings from one form to another form, such as from a pressure measurement to offset data (e.g., in meters). Task 300C may comprise reading map data from a known source, such as the United States Geological Survey (USGS) and converting it to a form that can be utilized by a formula and/or modified using offset data” [0044], and storing each portion of data in a different data processing unit of the data processing unit array [0030, 0033, 0044; FIGURE 2, Elements 202a to 202n])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Olarig with the teachings of Tao. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this well-known technique of Tao to a portion of data disclosed by Olarig. 
The motivation would have been to perform a function such as “a command to "determine the highest point in a mountain range" given a set of GPS coordinates and altimeter readings corresponding to the set of GPS coordinates” [0044 – Tao].
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Olarig in view of Tao in view of Matsubara in view of Ivanov in view of Xu et al. (NPL titled “Hybrid hierarchy storage system in MilkyWay-2 supercomputer” published in 2014 ; hereinafter Xu.
Regarding claim 3, Olarig in view of Tao in view of Matsubara in view of Ivanov does not disclose the following: 
further comprising: 
(1)	preparing, by the first data processing unit, an execution environment for the instance of the initial function on the first data processing unit; and 
(2)	creating, by the first data processing unit, a snapshot of the data portion in the first data processing unit
Nonetheless, this feature would have been made obvious, as evidenced by Xu.
(1) (Xu teaches preparing, by the first data processing unit, an execution environment, e.g. “H2FS takes an ION and its local storage as a data processing unit (DPU) … A DPU can take full advantage of data access locality and support high efficient data access. Moreover, it can improve the scalability of the whole storage system by alleviating the data access pressure on storage system … In H2FS, one DPU provides service for N computing nodes” [Page 370, Left Column, Lines 9-25] for the instance of the initial function on the first data processing unit, e.g. “The macroscheduling decides the location of files in H2FS, which can be created in DPUs or shared storage and migrated between them. The micro-scheduling selects requests from request queues to serve, which also determines the order of request processing in DPUs or storage server.” [Page 372, Right Column, Section 4.4, Paragraph 2])
(2) (Xu teaches creating, by the first data processing unit, a snapshot of the data portion in the first data processing unit, e.g. “the metadata of data file is maintained by DPUs and shared storage jointly” [Page 370, Right Column, Lines 1-6])
Xu to be performed by the data processing unit of Olarig in view of Tao in view of Matsubara in view of Ivanov.
The motivation would have been as follows: “. Benefiting from PCIe based SSD in ION, DPU has higher read and write performance and provides sufficient booster performance for applications” [Page 370, Left Column, Lines 16-18 – Xu].
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Olarig in view of Tao in view of Matsubara in view of Ivanov in view of Niu et al. (Pub. No. US2018/0121120 filed on May 15, 2017; hereinafter Niu).
Regarding claim 4, Olarig in view of Tao in view of Matsubara in view of Ivanov does not disclose the following: 
further comprising searching, by the first data processing unit, a keywords dictionary for determining that the initial function is stored within the second data processing unit.  
Nonetheless, this feature would have been made obvious, as evidenced by Niu.
(Niu teaches searching, by the first data processing unit, a keywords dictionary containing “memory unit-job mapping information” [0011] for determining that the initial function [0045] is stored within the second data processing unit [0073, 0076], e.g. “the DPU library 145 may include API-like functions that provide optimal DPU configuration at initialization” [0045])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Olarig in view of Tao in view of Matsubara in view of Ivanov with the teachings of Niu. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the functionality of searching a keywords dictionary, as taught by Niu, on the first data processing unit of Olarig in view of Tao in view of Matsubara in view of Ivanov. 
The motivation would have been as follows: “In the job mapping table checking process, the host looks for DRAMs that stores parameters of the job. For example, for neural network applications, the host Niu].
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Olarig in view of Tao in view of Matsubara in view of Ivanov in view of Stanfill et al. (Pub. No. US2016/0062800 published on March 3, 2016; hereinafter Stanfill).
Regarding claim 5, Olarig in view of Tao in view of Matsubara in view of Ivanov does not disclose the following: 
further comprising: 
prior to applying the instance of the initial function, converting the initial function into an executable form 
Nonetheless, this feature would have been made obvious, as evidenced by Stanfill.
(Stanfill teaches, prior to applying the instance of the initial function or computation, converting the initial function into an executable form, e.g. “generating executable code for performing the tasks corresponding to individual components and code corresponding to the various links among the components that determine flow of data and control among those tasks” [0217])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Olarig in view of Tao in view of Matsubara in view of Ivanov with the teachings of Stanfill. 
Stanfill with respect to the initial function of Olarig in view of Tao in view of Matsubara in view of Ivanov.
The motivation would have been to benefit from “the hierarchy of execution sets discovered by the compiler/interpreter” [0217 – Stanfill].
Claim(s) 25, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Olarig in view of Tao in view of Matsubara in view of Ivanov in view of Shi (Pub. No. US2008/0250413 published on October 9, 2008; hereinafter Shi).
Regarding claim 25, Olarig in view of Tao in view of Matsubara in view of Ivanov does not disclose the following: 
(New) The method of claim 1 further comprising: 
(1)	determining, by the first data processing unit, from the at least one function keyword, that the first data processing unit has a first sub-function of the initial function stored therein; 
(2)	determining, by the first data processing unit, from the at least one function keyword, that the first data processing unit does not have a second sub-function of the initial function stored therein; 
(3)	identifying, by the first data processing unit, from the at least one function keyword, a second data processing unit of the data processing unit array that contains the second sub- function; and
(4)	creating, by the first data processing unit, an instance of the second sub-function on the first data processing unit from the second data processing unit.  
Nonetheless, this feature would have been made obvious, as evidenced by Shi.
(1) (Shi teaches determining, by the first data processing unit or equipment, from the at least one function keyword [0026], that the first data processing unit has a first sub-function of the initial function stored therein [0059-0060], e.g. “A task can be decomposed according to a pre-set task decomposing list. Said task decomposing list includes a plurality of pre-set task decomposing modes. When the user 
For evidence of the at least one function keyword, Shi discloses the following: 
“input task/sub-task description information of said data processing unit 114 (e.g., said task/sub-task description information including the format description information of an encoded audio stream data)” [0026])
(2) (Shi teaches determining, by the first data processing unit or equipment, from the at least one function keyword [0026], that the first data processing unit does not have a second sub-function of the initial function stored therein, e.g. “it is judged whether the present equipment has the matched function module” [0061] and “If it is found that the present equipment does not have all the function modules for completing the sub-task, for example, the user sets a task of playing the music through a loudspeaker in an MP3 player, but after judging, it is found that said MP3 player does not have the function of a loudspeaker, then in step S440, a sharing request is generated according to the set task and is sent to other equipments” [0062]. 
For evidence of the at least one function keyword, Shi discloses the following: 
“input task/sub-task description information of said data processing unit 114 (e.g., said task/sub-task description information including the format description information of an encoded audio stream data)” [0026])
(3) (Shi teaches identifying, by the first data processing unit, from the at least one function keyword [0026], a second data processing unit of the data processing unit array that contains the second sub- function [0062-0068] – see evidence below: 
First - “If it is found that the present equipment does not have all the function modules for completing the sub-task, for example, the user sets a task of playing the music through a loudspeaker in an MP3 player, but after judging, it is found that said MP3 player does not have the function of a loudspeaker, 
Next - “If feedback information from other equipment is received, then communication link to said equipment is established in step S460, for example, using UWB (Ultra Wide-Band) mode to establish the communication link” [0066].
Finally - “In step S480, corresponding instructions are begin to be sent to the present equipment and/or other equipments so as to use the function module of the present equipment and/or the corresponding function sharing module of another equipment” [0068]) 
(4) (Shi teaches creating/generating, by the first data processing unit, an instance of the second sub-function [0067] on the first data processing unit from the second data processing unit [0067-0068], e.g. “an instruction is generated according to the feedback information to said sharing request in step S470, said instruction is used to instruct said at least two function modules (MP3 decoder+loudspeaking) to execute said at least two sub-tasks (MP3 decoding+loudspeaking), respectively” [0067] and “corresponding instructions are begin to be sent to the present equipment and/or other equipments so as to use the function module of the present equipment and/or the corresponding function sharing module of another equipment to process the data and to complete the at least two sub-tasks” [0068])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Olarig in view of Tao in view of Matsubara in view of Ivanov with the teachings of Shi.
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teaching of Shi by the data processing unit of Olarig in view of Tao in view of Matsubara in view of Ivanov.
The motivation would be to “actively looking for the function sharing module” [0056 – Shi].
Regarding claim 27, Olarig in view of Tao in view of Matsubara in view of Ivanov in view of Shi discloses the following: 
(New) The apparatus of claim 26 wherein the first data processing unit is further configured to determine that the first data processing unit does not have the initial function stored therein, identify a second data processing unit of the data processing unit array that contains the initial function, and create an instance of the initial function on the first data processing unit from the second data processing unit.  
(Shi teaches that the first data processing unit is further configured to determine that the first data processing unit does not have the initial function stored therein, e.g. “If it is found that the present equipment does not have all the function modules for completing the sub-task, for example, the user sets a task of playing the music through a loudspeaker in an MP3 player” [0062], identify a second data processing unit of the data processing unit array that contains the initial function [0062-0068],  e.g. “but after judging, it is found that said MP3 player does not have the function of a loudspeaker, then in step S440, a sharing request is generated according to the set task and is sent to other equipments” [0062] and furthermore “If feedback information from other equipment is received, then communication link to said equipment is established in step S460, for example, using UWB (Ultra Wide-Band) mode to establish the communication link” [0066], and create an instance of the initial function on the first data processing unit from the second data processing unit, e.g. “corresponding instructions are begin to be sent to the present equipment and/or other equipments so as to use the function module of the present equipment and/or the corresponding function sharing module of another equipment to process the data and to complete the at least two sub-tasks” [0068])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Olarig in view of Tao in view of Matsubara in view of Ivanov with the teachings of Shi.
One of ordinary skill in the art would recognize the desirability of performing the following modification: Implement the functionality of Shi on another sub-function of Olarig in view of Tao in view of Matsubara in view of Ivanov. 
Shi].
Regarding claim 29, Olarig in view of Tao in view of Matsubara in view of Ivanov in view of Shi discloses the following: 
(New) The apparatus of claim 26 wherein the first data processing unit is further configured to 
determine that the first data processing unit does not have at least a sub-function of a subsequent function stored therein, 
(Shi teaches determining that the first data processing unit does not have at least a sub-function of a subsequent function stored therein, e.g. “it is judged whether the present equipment has the matched function module” [0061] and “If it is found that the present equipment does not have all the function modules for completing the sub-task, for example, the user sets a task of playing the music through a loudspeaker in an MP3 player, but after judging, it is found that said MP3 player does not have the function of a loudspeaker, then in step S440, a sharing request is generated according to the set task and is sent to other equipments” [0062])
identify a third data processing unit of the data processing unit array comprising the sub-function of the subsequent function, 
 (Shi teaches identifying a third data processing unit of the data processing unit array comprising the sub-function of the subsequent function [0062-0068] – see evidence below: 
First - “If it is found that the present equipment does not have all the function modules for completing the sub-task, for example, the user sets a task of playing the music through a loudspeaker in an MP3 player, but after judging, it is found that said MP3 player does not have the function of a loudspeaker, then in step S440, a sharing request is generated according to the set task and is sent to other equipments” [0062].

Finally - “In step S480, corresponding instructions are begin to be sent to the present equipment and/or other equipments so as to use the function module of the present equipment and/or the corresponding function sharing module of another equipment” [0068]) 
create an instance of the sub-function from the third data processingAttorney Docket No. SAND-03 316USOWDA-3905-US sand/3316/3316-response-002unit on the first data processing unit, and 
 (Shi teaches creating/generating an instance of the sub-function from the third data processing unit on the first data processing unit [0067-0068], e.g. “an instruction is generated according to the feedback information to said sharing request in step S470, said instruction is used to instruct said at least two function modules (MP3 decoder+loudspeaking) to execute said at least two sub-tasks (MP3 decoding+loudspeaking), respectively” [0067] and “corresponding instructions are begin to be sent to the present equipment and/or other equipments so as to use the function module of the present equipment and/or the corresponding function sharing module of another equipment to process the data and to complete the at least two sub-tasks” [0068])
apply the instance of the sub-function to the data portion.  
(Shi teaches applying the instance of the sub-function to the data portion, e.g. “to use the function module of the present equipment and/or the corresponding function sharing module of another equipment to process the data and to complete the at least two sub-tasks” [0068])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Olarig in view of Tao in view of Matsubara in view of Ivanov with the teachings of Shi. 
Shi with respect to sub-functions of Olarig in view of Tao in view of Matsubara in view of Ivanov. 
The motivation would have been to promote “actively looking for the function sharing module” [0056 – Shi].
Claim(s) 28 is rejected under 35 U.S.C. 103 as being unpatentable over Olarig in view of Tao in view of Matsubara in view of Ivanov in view of Sindhu et al. (Pub. No. US2019/0012350 filed on July 10, 2018; hereinafter Sindhu).
Regarding claim 28, Olarig in view of Tao in view of Matsubara in view of Ivanov does not disclose the following: 
further comprising a keyword dictionary to indicate that the initial function is stored within the second data processing unit.  
Nonetheless, this feature would have been made obvious, as evidenced by Sindhu.
(Sindhu discloses a keyword dictionary or work unit stack [0071, 0090] to indicate that the initial function is stored, e.g. “a work unit handler identifier that acts as an index into a table of work unit functions” [0076], within the second data processing unit, e.g. one of the DPUs [0020, 0060, 0073])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Olarig in view of Tao in view of Matsubara in view of Ivanov with the teachings of Sindhu. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Implement this keyword dictionary of Sindhu for the initial function of Olarig in view of Tao in view of Matsubara in view of Ivanov.
The motivation would have been “to dispatch the work unit” in accordance to a keyword dictionary [0073 – Sindhu.
Claim(s) 31 is rejected under 35 U.S.C. 103 as being unpatentable over Olarig et al. (Pub. No. US2018/0267836 filed on May 23, 2017; hereinafter Olarig) in view of Matsubara (Pat. No. US/6532478 issued on March 11, 2003; hereinafter Matsubara) in view of Ivanov (Pub. No. US2015/0033001 published on January 29, 2015; hereinafter Ivanov).
Regarding claim 31, Olarig discloses the following: 
(Currently amended) An apparatus comprising: 
a data processing unit array that includes a plurality of data processing units including at least a first data processing unit and a second data processing unit, each data processing unit including a dedicated non-volatile memory; 
(Olarig discloses a data processing unit array that includes a plurality of data processing units including at least a first data processing unit and a second data processing unit, e.g. “limited processors (e.g., a NVM processor 134)” [0046]
each data processing unit [0046] including a dedicated non-volatile memory, e.g. “The non-volatile memory (NVM) may be configured to store data and manage the execution of a task” [0013], each data processing unit configured to store one or more data portions of a received external piece of data [0034; Figures 1A and 1B, Element 137 stored within NVM 136], e.g. “the data 137 may then be stored by the target NVM 106” [0034])
wherein the first data processing unit of the plurality of data processing units is configured to 
receive a user request, 
(Olarig teaches receiving a user/initiator request [0033-0034, 0079])
parse the user request to identify at least one data keyword and at least one function keyword, 
Olarig teaches parsing the user request [0034-0035, 0079] to identify at least one data keyword and at least one function/task keyword [0034, 0037, 0040] – evidenced by a “message” which may represent one of two examples: 
“the task 135 and, in some embodiments, a set or piece of data 137 upon which the task 135 is to be performed. The message 133 may also include a target or destination for the message 133 (e.g., the specific NVM 106). In some embodiments, the message 133 may simply just include the data 137 and the data 137 may then be stored by the target NVM 106” [0034]
“the message 133 (data 137 or task 135) may include a field, tag, or portion that includes a hint to the NVM processor 134 as to what type of task 135 is to be performed” [0040])
determine that the first data processing unit comprises a data portion corresponding to the at least one data keyword, 
(Olarig teaches determining that the first data processing unit [0070; Claim 6 of Olarig] comprises a data portion corresponding to the at least one data keyword [0034, 0040], e.g. “the determination may be made as to whether the data is to be processed by a processor within or local to the NVM, as described above. In some embodiments, this decision may be based, at least partially, upon hint information associated with the data” [0070])

However, Olarig does not disclose the following:
(1) 	determine that the first data processing unit does sand/3316/3316-response-002not have an initial function corresponding to the at least one function keyword, 
(2) 	identify a second data processing unit of the data processing unit array that contains the initial function, 
Nonetheless, this feature would have been made obvious, as evidenced by Matsubara.
(1) (Matsubara teaches determining, by the file load control unit of the first data processing unit, that the first data processing unit does not have an initial function [Column 7, Lines 41-52] corresponding to the at least one function keyword, e.g. “The file load control unit 1 learns of the occurrence of a file load opportunity at its processor when notified by the file load opportunity notifying unit 6 of the occurrence of an IPL (including also system restart), increase of a processor, increase of new hardware, or other instructions (usually with addition of function number indicating function for realizing that instruction). It inquires about information concerning the running files required for realizing the instructed function from the function database management unit 3 and finds a processor having that function from inside the system if that function is not actually installed in the concerned processor” [Column 7, Lines 41-52])
(2) (Matsubara teaches identifying or finding a second data processing unit of the data processing unit array [Column 3, Lines 60-67] that contains the initial function [Column 7, Lines 49-52], e.g. “finds a processor having that function from inside the system if that function is not actually installed in the concerned processor” [Column 7, Lines 49-52])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Olarig with the teachings of Matsubara. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the techniques of Matsubara to be implemented between to data processing units of Olarig. 
The motivation would have been “to collect the running files to be loaded to its processor from the other processors in the system and to load them in its processor” [Column 7, Lines 38-40 – Matsubara].


Olarig in view of Matsubara does not disclose the following:
(1)	create an instance of the initial function on the first data processing unit from the second data processing unit and 
(2) 	apply the instance of the initial function corresponding to the at least one function keyword to the data portion in the first data processing unit.  
Nonetheless, this feature would have been made obvious, as evidenced by Ivanov.
(1) (Ivanov teaches creating an instance of the initial function [0076] on the first data processing unit from the second data processing unit [0046-0047, 0076] – see cited evidence below for creating an instance of an initial function: 
“a DPU includes one or more configuration lines cfg with which the DPU receives configuration signals--e.g. from a control module of the DSPE in which DPM 500 is to operate. For example, the DPU may receive a plurality of bit values--e.g. in series in a cfg[1] or in pallet in a cfg[1:M] input--which program one or more aspects of DPU operation. Information sent in a cfg communication may, for example, program one or more of an atomic data operation to be performed, a triggering time to perform some operation (e.g. single cycle, multi-cycle, etc.), a delay before providing output data, a protocol for exchanging one or more control signals, a test condition and/or any of a variety of additional or alternative characteristics of DPU operation” [0076])
(2) (Ivanov teaches applying the instance of the initial function [0047-0049, 0058, 0061] corresponding to the at least one function or instruction keyword [0047] to the data portion or “a set of data” [0046] in the first data processing unit, e.g. “DSPE 230a may begin to perform its own internal programming--e.g. in preparation for data driven execution of the first instruction” [0047])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Olarig in view of Matsubara with the teachings of Ivanov. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Olarig in view of Matsubara with the teachings of Ivanov. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the techniques of Ivanov between two data processing units of Olarig in view of Matsubara.
The motivation would have been “to support execution of some data processing instruction” [0073 – Ivanov].
Claim(s) 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Olarig in view of Matsubara in view of Ivanov in view of Shi (Pub. No. US2008/0250413 published on October 9, 2008; hereinafter Shi).
Regarding claim 32, Olarig in view of Matsubara in view of Ivanov does not disclose the following: 
The apparatus of claim 31 wherein the plurality of data processing units further includes a third data processing unit and the first data processing unit is further configured to 
(1)	determine that the third data processing unit comprises at least another sub-function corresponding to the at least one function keyword, 
(2)	create an instance of the at least sand/3316/3316-response-001another sub-function on the first data processing unit from the third data processing unit, and 
(3)	apply the at least another sub-function to the data portion on the first data processing unit.  
Nonetheless, this feature would have been made obvious, as evidenced by Shi.
(1) (Shi teaches determining that the third data processing unit, e.g. a third of the “other equipments” [0064], comprises at least another sub-function [0061-0062] corresponding to the at least one function keyword [0026])
(2) (Shi teaches creating an instance of the at least another sub-function on the first data processing unit [0067-0068]from the third data processing unit [0064], e.g. “an instruction is generated according to the feedback information to said sharing request in step S470, said instruction is used to instruct said at least two function modules (MP3 decoder+loudspeaking) to execute said at least two sub-tasks (MP3 decoding+loudspeaking), respectively” [0067] and “corresponding instructions are begin to be sent to the present equipment and/or other equipments so as to use the function module of the present equipment and/or the corresponding function sharing module of another equipment to process the data and to complete the at least two sub-tasks” [0068])
(3) (Shi teaches applying the at least another sub-function to the data portion on the first data processing unit [0067-0068])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Olarig in view of Matsubara in view of Ivanov with the teachings of Shi. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Implement the functionality of Shi on another sub-function of Olarig in view of Matsubara in view of Ivanov. 
The motivation would have been as follows: “a sharing request is generated according to the set task and is sent to other equipments. Wherein said sharing request includes a sub-task description information for searching for available function sharing module on other equipments” [0062 – Shi].
Regarding claim 33, Olarig in view of Matsubara in view of Ivanov in view of Shi discloses the following: 
(New) The apparatus of claim 32 wherein the first data processing unit is further configured to start applying the at least one sub-function to the data portion prior to creating the instance of the at least another sub-function from the third data processing unit.
Shi teaches that the first data processing unit is further configured to start applying the at least one sub-function to the data portion, e.g. “to use the function module of the present equipment and/or the corresponding function sharing module of another equipment to process the data and to complete the at least two sub-tasks”, prior to creating the instance of the at least another sub-function from the third data processing unit, as evidenced by a precedent in which “it is judged whether the present equipment has the matched function module. If it is found that the present equipment includes all the function modules that could complete the sub-task, then the whole flow is ended without performing any function sharing” [0061])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Olarig in view of Matsubara in view of Ivanov with the teachings of Shi.
One of ordinary skill in the art would recognize the desirability of performing the following modification: Use this capability of Shi on the first data processing unit of Olarig in view of Matsubara in view of Ivanov. 
The motivation would have been to perform the sub-function “without performing any function sharing” [0061 – Shi].

Response to Amendment
Applicant’s arguments, see “REMARKS”, filed February 22, 2021, with respect to claims 1-7 and 21-33. Those arguments have been considered but are moot in view of the new ground(s) of rejection for claims 1-7 and 21-33.
Examiner recommends that Applicant further amend the claims to overcome the rejection set forth, along with the prior art of record.


Conclusion  
The prior arts used for this office action were the most substantial for this rejection.

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        May 22, 2021